Citation Nr: 0902009	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  08-21 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.

2.  Entitlement to service connection for cerebrovascular 
accident, to include as secondary to service-connected 
diabetes mellitus type II.

3.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass, to include as 
secondary to service-connected diabetes mellitus type II.

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.

5.  Entitlement to special monthly compensation based on 
housebound status.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the RO 
in St. Louis, Missouri, which denied claims of service 
connection for hypertension, cerebrovascular accident and 
coronary artery disease, and special monthly compensation 
based on the need for regular aid and attendance or on 
account of being housebound.

The veteran testified at a December 2008 videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims folder.  

The issues of entitlement to service connection for 
hypertension, cerebrovascular accident and coronary artery 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran is currently service-connected for diabetes 
mellitus type II, evaluated as 20 percent disabling.  

2. The veteran is not blind or in a nursing home and his 
service-connected disability does not preclude his ability to 
perform his activities of daily living, and protect himself 
from his environment, without regular assistance from another 
person.

3. The veteran is not bedridden or substantially confined to 
his premises.


CONCLUSIONS OF LAW

1. The criteria for special monthly compensation based on a 
need for regular aid and attendance have not been met. 38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350, 3.352 
(2008).

2. Special monthly compensation based on housebound status is 
not warranted. 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims for special monthly 
compensation, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claims, a 
letter dated in October 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  This letter advised the veteran of 
the information necessary to substantiate his claims for aid 
and attendance and housebound benefits, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  The veteran was informed of the specific 
types of evidence he could submit, which would be pertinent 
to his claims, and advised to send any medical reports that 
he had.  He was also told that it was still his 
responsibility to support the claims with appropriate 
evidence.  Although he was not provided information regarding 
assigned ratings and effective dates, as there are no ratings 
or effective dates assigned as a result of this decision, 
this omission is harmless error.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran's disability 
requires daily aid and attendance and render him permanently 
housebound is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide a veteran with a medical nexus opinion.  See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with section 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to section 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under section 
5103A to provide a claimant with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Special Monthly Compensation

a. Aid and Attendance

Special monthly compensation is payable to a veteran whose 
service-connected disabilities leave him so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114; 
38 C.F.R. § 3.350.  In order to establish entitlement to 
special monthly compensation based on the need for regular 
aid and attendance, the claimant must be a patient in a 
nursing home on account of mental or physical incapacity; or 
be blind or so nearly blind as to have corrected visual 
acuity in both eyes of 5/200 or less or concentric 
contraction of the visual field to 5 degrees or less; or have 
a factual need for regular aid and attendance of another 
person, due to service-connected disabilities.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b)(3).  Here, the veteran is not 
in a nursing home nor does he have a service-connected visual 
disability.  See Medical Statement for Consideration of 
Housebound or Aid & Attendance.  Accordingly, it must be 
determined whether he has a factual need for aid and 
attendance.

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress self or to keep self ordinarily clean and 
presentable, frequent need to adjust prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid, inability to feed self through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made; the particular 
personal functions, which the claimant is unable to perform, 
should be considered in connection with the condition as a 
whole, and the need for aid and attendance must only be 
regular, not constant.  Id.

The Board notes that the only disability for which the 
veteran is currently service-connected is diabetes mellitus 
type II.  Medical evidence shows that his nonservice-
connected disabilities include hypertension, residuals of a 
cerebrovascular accident, and coronary artery disease.  In 
spite of his service-connected and nonservice-connected 
disabilities, the veteran can walk unaided using a cane, sit 
up for short periods, feed himself, care for the needs of 
nature, travel short distances, and leave home without 
assistance (as far as one mile).  See Medical Statement for 
Consideration of Housebound or Aid & Attendance.  
Additionally, the veteran does not need assistance in bathing 
and tending to other hygiene needs, nor is he confined to 
bed.  See id.  The veteran's cardiologist, J.H. Saddiqui, has 
specifically indicated that the veteran is not in permanent 
need for regular aid and attendance.  See id.  The 
aforementioned medical evidence, which account for both his 
service-connected and nonservice-connected disabilities fails 
to demonstrate a need for regular aid and attendance.  It 
follows, therefore, that the veteran does not have a need for 
the regular aid and attendance of another person due solely 
to his service-connected diabetes mellitus type II.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Housebound Status

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent disabling and is permanently housebound by reason 
of service-connected disability or disabilities.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i)(2).  This requirement is met 
when the veteran is substantially confined as a direct result 
of a service-connected disability to his or her dwelling and 
the immediate premise or, if institutionalized, to the ward 
or clinic areas and it is reasonably certain that the 
disability or disabilities and resulting confinement will 
continue throughout his or her lifetime.  

In this case, the veteran does not have a single service 
connected disability rated as 100 percent disabling.  
Moreover, Dr. Saddiqui has indicated that the veteran is not 
housebound.  See Medical Statement for Consideration of 
Housebound or Aid & Attendance.  As such, special monthly 
compensation as a result of being housebound cannot be 
granted. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is denied.

Entitlement to special monthly compensation based on 
housebound status is denied.




REMAND

After a thorough review of the claims file, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision on the service connection issues.  

The veteran claims service connection for hypertension, 
residuals of a cerebrovascular accident, and coronary artery 
disease, all as secondary to his service-connected diabetes 
mellitus type II.  The record, however, does not reflect that 
the veteran has been provided information about the 
requirements for establishing secondary service connection 
under to 38 C.F.R. § 3.310.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (VA has a duty to notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.)  Accordingly, the claims must be 
remanded to ensure full and complete compliance with the 
Veterans' Claims Assistance Act (VCAA).  

Additionally, subsequent to the issuance of the June 2008 
Statement of the Case (SOC), the veteran submitted 
additional, non-duplicative evidence relating to his claims 
of service connection for coronary artery disease, and 
cerebral vascular accident.  This evidence has not been 
considered by the RO, and no waiver of initial RO 
consideration is currently of record.  See 38 C.F.R. §§ 
19.31, 20.1304 (2008).  Without a written waiver of initial 
RO consideration with the submission of the additional 
medical evidence, this case must be returned to the agency of 
original jurisdiction for readjudication.  See Disabled 
American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 
2003) (VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid).  

Furthermore, the veteran was afforded a VA examination in 
July 2007 to assess the current nature and etiology of his 
hypertension, coronary artery disease and claimed residuals 
of a cerebrovascular accident.  At this examination, the 
veteran was diagnosed with diabetes mellitus type II, 
ischemic heart disease, hypertension, and doubtful 
cerebrovascular accident.  Although the examiner opined that 
it was less likely as not that the veteran's hypertension was 
the basis of diabetes mellitus given that his renal function 
was normal, no further rationale was provided for this 
conclusion.  In addition, the examiner stated that the 
veteran's ischemic heart disease and cerebrovascular accident 
were based on arterial narrowing secondary to 
atherosclerosis, but that no opinion could be offered without 
resorting to speculation as to the exact etiology of the 
atherosclerosis.  As this case is being remanded for other 
matters, the AOJ should also schedule the veteran for a new 
VA examination to determine whether there is medical evidence 
of a cerebrovascular accident, and whether hypertension, 
coronary artery disease and any residuals of a 
cerebrovascular accident were caused or aggravated by the 
veteran's service-connected diabetes mellitus type II.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation 
of the evidence necessary to 
substantiate a claim for secondary 
service connection.  

2. Thereafter, the AOJ should schedule 
the veteran for an appropriate VA 
examination to assess the current nature 
and etiology of the veteran's 
hypertension, coronary artery disease and 
claimed residuals of a cerebrovascular 
accident.  The entire claims file must be 
made available to the examiner for 
review, and the examiner should note that 
it has been reviewed.  After reviewing 
the file, the examiner should render an 
opinion as to: (1) whether the veteran 
previously suffered a cerebrovascular 
accident; (2) whether the veteran's 
hypertension, coronary artery disease and 
cerebrovascular accident, if any, were at 
least as likely as not (i.e., to at least 
a 50:50 degree of probability) a result 
of service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability); and (3) 
whether the veteran's hypertension, 
coronary artery disease and 
cerebrovascular accident, if any, were 
caused or aggravated by a service-
connected disability, particularly the 
veteran's service-connected diabetes 
mellitus type II.  The examiner should 
provide a complete rationale for any 
opinion given.  

3. Finally, the AOJ should readjudicate 
the claims of service connection for 
hypertension, cerebrovascular accident, 
and coronary artery disease.  All new 
evidence received since the issuance of 
the June 2008 SOC should be considered.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


